Citation Nr: 0948849	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO. 04-28 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, spouse and a friend


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from August 1966 through 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

While the Board sincerely regrets additional delay, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
psychiatric disorder, to include PTSD, which he contends is 
due to his combat experiences in Vietnam. 

Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, No. 
07-558 (Vet. App. Feb. 17, 2009), which clarified how the 
Board should analyze claims for posttraumatic stress syndrome 
and other acquired psychiatric disorders. As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed." Id. 
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran. The 
Board will analyze the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.

In July 2007, the Board remanded this matter because the 
Veteran had not been afforded a VA examination to determine 
whether he has a current PTSD diagnosis. VA outpatient 
treatment records repeatedly show that the Veteran may have 
PTSD. See records from VA Medical Center in Lake City dated 
January 2003, September 2003, January 2004, March 2004, March 
2005, and October 2005; also see February 2007 prescription 
information. However, for service connection for PTSD in 
particular, there must exist medical evidence diagnosing the 
condition in accordance with DSM-IV. And, in consideration of 
the recent Clemons decision, discussed above, even without a 
PTSD diagnosis in alignment with DSM-IV, service connection 
is possible for any mental disorder that may be related to 
the Veteran's in-service experiences. The July 2007 Board 
remand instructions included affording the Veteran a VA 
examination to determine the nature of any of the Veteran's 
"chronic psychiatric disabilities." The September 2007 VA 
examiner spoke only to the idea of whether the Veteran met 
the criteria for PTSD. There was no discussion of the various 
diagnoses related to his symptoms noted throughout the file 
to include those noted as PTSD symptoms, those noted as 
generalized anxiety, schizophrenia, adjustment disorder, etc. 
See VA outpatient treatment records generally from 1984 to 
the present. The VA examiner seemed intent on ruling out the 
PTSD diagnosis, without discussing the Veteran's psychiatric 
disorder in general and characterizing it, and discussing its 
etiology. Because this was required by the July 2007 Board 
remand, and because the recent Clemons case makes such a 
determination imperative to deciding claims such as these, 
this matter must be remanded for a new examination.

The Board also notes that the July 2007 remand required the 
RO to determine the Veteran's combat status, based upon his 
hearing statements related to combat in Vietnam, submission 
of a "buddy statement" and his request for confirmation of 
receipt of a Combat Action Ribbon. Since the remand, the 
Veteran has submitted several additional buddy statements 
related to his Vietnam experiences. Again, the Veteran 
contends that, during his time in Vietnam, he was on the base 
during the Tet Offensive, was required to fire weapons and 
received enemy fire, and saw dead bodies. See hearing 
transcript at pages 6, 8, and 12. Complete records regarding 
the Veteran's combat status should be associated with the 
claims folder, and an official finding as to whether the 
Veteran is a combat Veteran should be made. These records are 
in the control of a federal department, and therefore fall 
under VA's duty to assist. 38 C.F.R. § 3.159(c)(2) (2009). If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken. Because the Board's July 2007 remand 
order in this regard was essentially ignored, another remand 
is required. See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. § 
3.159, including obtaining all relevant 
evidence in support of the Veteran's 
claimed in-service stressors and combat 
status, including a formal finding as to 
the Veteran's combat experiences and his 
receipt of a Combat Action Ribbon. 
Associate all records obtained with the 
claims folder.

2. Afford the Veteran a new VA examination 
to determine the nature and etiology of 
any current psychiatric disabilities. All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail. If a diagnosis of PTSD 
is advanced, the psychiatric examiner 
should identify the specific stressors 
supporting such a diagnosis. Any PTSD 
diagnosis must conform to the requirements 
of DSM-IV. If no PTSD diagnosis is 
rendered, the examiner should nonetheless 
diagnose any current mental disorder 
experienced by the Veteran. Once the 
diagnosis is made, the examiner should 
render an opinion as to the disability's 
etiology by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
disability was incurred in service, 
including as due to any combat experience 
in Vietnam?

The claims folder should be made available 
for review in association with this 
examination and report. The examiner must 
provide a rationale for any opinion 
expressed.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


